COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                 §
  IN THE MATTER OF A.J.C., A CHILD,                             No. 08-21-00090-CV
                                                 §
                       Appellant.                                 Appeal from the
                                                 §
                                                                 388th District Court
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                               (TC# 2019DCM6656)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to file the

brief until August 14, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 14, 2021.

       IT IS SO ORDERED this 4th day of August, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.